Citation Nr: 0411122	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
equilibrium problems, nausea, dizziness, and headaches, claimed as 
a result of surgery on October 30, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
that denied the above claim.  

The veteran testified at a personal hearing at the RO in March 
2003, and a transcript of that hearing is of record.   This appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

VA law provides, generally, that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran when the proximate cause of the disability or death was:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

The veteran underwent right ear stapedectomy on October 30, 1996.  
He claims that as a result of that procedure he has 
disequilibrium, nausea, dizziness, and headaches.  Specifically, 
he contends that he suffered a puncture or other damage to a nerve 
during surgery to his right ear.  The medical evidence of record 
includes complaints, treatment, and diagnoses concerning ear 
symptoms, headaches, and vertigo, without clear medical opinion as 
to etiology.  Therefore, a VA examination and opinion are required 
prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  Review the claims file and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).  

2.  Schedule the veteran for a VA examination by an appropriate 
specialist.  All indicated tests and studies should be conducted.  
The claims folder and a copy of this remand must be made available 
for review by the doctor prior to the examination.  The doctor 
should indicate in the examination report whether the claims 
folder was, in fact, reviewed.  

The doctor should provide an opinion as to whether it is at least 
as likely as not that the veteran has additional disability, i.e., 
equilibrium problems, nausea, dizziness or headaches, as a result 
of VA surgery (a right ear stapedectomy) performed on October 30, 
1996.   

If there is any type of relationship between the VA treatment 
afforded the veteran and any current equilibrium problems, nausea, 
dizziness or headaches, the doctor must fully explain the 
relationship.  For example, was there any carelessness, 
negligence, lack of proper skill, error in judgment, or fault on 
the part of VA in furnishing treatment/care? 

If the doctor is of the opinion that any current equilibrium 
problems, nausea, dizziness or headaches were caused by VA medical 
care, he or she should state whether the current disorder was an 
event not reasonably foreseeable as a result of the October 1996 
VA treatment/care.  

The doctor should provide a comprehensive report including 
complete rationale for all conclusions reached.

3.  Review the claims folder and ensure that the foregoing 
development action has been conducted and completed in full.  If 
further action is required, it should be undertaken before further 
adjudication of the claim.

4.  Thereafter, readjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case.  An appropriate period of time should be allowed for 
response.

Subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 




